DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani JPWO2016167172 [translation] in view of Hoke EP 0804276 B1.
Regarding claim 1, Nishitani discloses a filter comprising: an aluminium substrate (paragraph 22); and an adsorption layer on a surface of the aluminium substrate, wherein the adsorption layer consists of activated carbon, a manganese oxide (Abstract) and an organic compound-based binder along with an inorganic compound that prevents the binder from deteriorating by ozone gas (paragraphs 26-28). 
Nishitani does not explicitly disclose an acrylic resin having a pH of 3.0 to 6.5. Hoke discloses the use of an acrylic resin with a pH of 4.5 or 5.5 (paragraphs 101-108) as a binder on a similar filter containing activated carbon or manganese oxide on an aluminum substrate (paragraphs 85, 108 and 112). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Nishitani so that the organic compound-based binder and inorganic compound that prevents the organic binder from deteriorating are substituted for an acrylic resin having a pH of 4.5 or 5.5, as disclosed by Hoke, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 2, in the case where Nishitani is modified so that the binder is replaced with an acrylic resin, as taught by Hoke, the activated carbon and manganese oxide would be carried on the surface of the aluminum substrate through the acrylic resin, since the manganese oxide and activated carbon are mixed with the binder and attached to the surface of the aluminum substrate (see Nishitani Abstract; paragraph 22). 
Regarding claims 4 and 5, Nishitani discloses that the aluminum substrate is a honeycomb structure (paragraph 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776